Winslow, J.
No fraud is claimed by the defendant to have been perpetrated on him, but he claims that the children of Brooks had no interest of any kind in the land, and that the consideration for the note thus entirely failed. We deem it unnecessary to construe the will, and shall not undertake to do so. This seems to be a case of the compromise of a doubtful claim. It appears that Brooks claimed that his children possessed a future contingent estate in the land, and that the claim was made in perfect *15good faith, based upon the terms of the will of John D. Wage. The defendant denied this claim, but he chose to compromise it and take a release, rather than await the course of events. This release was an entirely sufficient consideration for his promise to pay, and, in the absence of fraud or undue advantage, it was equally sufficient whether it should now be held that the children of Brook* really had any interest, vested or contingent, in the land or not. Hewett v. Currier, 63 Wis. 394. It follows that a verdict for the plaintiff was rightly directed.
By the Court.— Judgment affirmed.